Robertson,
on Motion for Rehearing.— The appellant’s first assignment of error complained that the court below erred in overruling a special exception to the plaintiff’s petition. In the petition it was averred that Hall sued for the use of the insurance company, to which it was averred he had transferred the cause of action sued on. The special exception was on the ground that the petition did not show that the cause of action was such as could lawfully be received by the insurance company. We hold that it was not necessary to show by averment or proof how the insurance company acquired its interest in the cause of action. That holding is questioned on this motion upon the authority of McFadin v. MacGreal, 25 Tex., 73, and Heard v. Lockett, 20 Tex., 162. It was decided in Heard v. Lockett that the party for whose use a suit is brought may by amendment substitute his name for that of the record plaintiff. In McFadin v. MacGreal it was held that the defendant could not recover over against the record plaintiff, suing for the use of another, without citing him. For such purpose the nominal plaintiff is not before the court. We hold that, to entitle Hall to recover for the use of the insurance company, the averment and proof need not go further than to show a right of recovery in Hall, the record plaintiff; for this purpose the suit is not the suit of the insurance company. To show that this holding is sustained by the authorities, and is consistent with the opinion in McFadin v. MacGreal, it is only necessary to examine the cases cited in McFadin v. MacGreal.
In Steele v. Phoenix Ins. Co., 3 Binney, 306, the suit did not appear in the pleadings to be for the use of the assignee; still the *622plaintiff, on proof that the cause of action had been assigned and on payment of costs, was allowed to testify as a witness. In McCullum v. Coxe, 1 Dallas, 150, the chief justice in the trial court said that the fact that the suit is not for the use of the record plaintiff should be shown by a docket entry; and in the supreme court it was said that, in the case of Riegart v. Ellmaker, 6 S. & R., 45, it was held that it was not uecessary that the equitable interest should appear on the record. In Dunn v. Snell, 15 Mass., 481, the pleadings did not disclose that the suit was by the plaintiff for the use of another; yet proof was heard to show the fact in order to defeat a defense based upon a release of the cause of action given by the record plaintiff.
These cases establish that it is sufficient to aver and prove a cause of action in the record plaintiff — for this purpose he is the real plaintiff; but as the cause of action is owned by another, and the suit is for his use, he may control the litigation — for this purpose he is the real plaintiff. Such suits are generally brought upon causes of action not assignable at law. At law the right of action has not passed to the assignee — hence the suit is brought in the name of the assignor; but for the protection of the assignee the record may show that the suit is for his use, but it is sufficient if the pleading discloses in the assignor a good cause of action. The exception in this case was, therefore, properly overruled, and the motion for rehearing is denied.
Rehearing refused.
[Opinion delivered November 17, 1885.]